DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawayoke (U.S. Patent Application Publication 2016/0278620).
Regarding claim 1, Kawayoke discloses a cooling device for a scope, wherein the cooling device comprises: a heat source arranged on a support element (Fig. 2; paragraph [0046] – a plurality of image pickup devices 20 including the light receiving sections 21 are formed on a silicon substrate), wherein the support element is arranged on a rigid heat barrier element and the heat barrier element is arranged on a housing in such a way (Fig. 2; paragraph [0024] - the image pickup apparatus 1 includes a cover glass 10, an image pickup device 20, a heat transfer member 30, a wiring board 40, a cable 50, and a housing 60 - an image pickup unit including the cover glass 10, the image pickup device 20, the heat transfer member 30, and the wiring board 40 is housed on an inside of the housing 60), in that the support element, the heat barrier element and the housing form a mechanically rigid unit, the heat barrier element having a low heat conductivity, further, a heat conducting element arranged between the housing and the support element, which abuts a first surface of the support element with a second surface and faces a fourth surface of the housing with a third surface, wherein the heat conducting element has a high heat conductivity, the second surface is at an angle to the third surface (Fig. 2), and the heat conducting element is formed separately from the support element and the housing (Fig. 3), wherein a gap separates the support element from the housing, and wherein the heat conducting element, when inserted into the gap between the support element and the housing slides with its second surface onto the first surface of the support element and forms a thermal conductivity path running from the support element through the heat conducting element to the housing (Figs. 2 and 3).  
Regarding claim 2, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the heat conducting element is wedge-shaped (Kawayoke: Figs. 2 and 3).  
Regarding claim 3, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the heat conducting element has a fastening element that fastens the heat conducting element to the support element (Kawayoke: paragraph [0043] – Note that, as a joining member for joining the heat transfer member 30 and the image pickup device 20, it is desirable to use an adhesive made of resin having high thermal conductivity – the thermal conductivity of the joining member is desirably 1 W/(m*K) or more and particularly desirably 15 W/(m*K) or more; paragraph [0044] – as the joining member, low-melting point metal such as solder may be used – by joining the heat transfer member 30 and the image pickup device 20 using metal having higher thermal conductivity compared with the resin, it is possible to more efficiently transfer heat – when a conductive material such as a metal material is used for joining, it goes without saying that it is necessary to prevent contact with an electric connection section).  
Regarding claim 4, Kawayoke discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the fastening element comprises a flexible member arranged between the heat conducting element and the support element and distributes a pressure applied by the fastening element fastening the heat conducting element to the support element (Kawayoke: paragraph [0043] – Note that, as a joining member for joining the heat transfer member 30 and the image pickup device 20, it is desirable to use an adhesive made of resin having high thermal conductivity – the thermal conductivity of the joining member is desirably 1 W/(m*K) or more and particularly desirably 15 W/(m*K) or more; paragraph [0044] – as the joining member, low-melting point metal such as solder may be used – by joining the heat transfer member 30 and the image pickup device 20 using metal having higher thermal conductivity compared with the resin, it is possible to more efficiently transfer heat – when a conductive material such as a metal material is used for joining, it goes without saying that it is necessary to prevent contact with an electric connection section).  
Regarding claim 5, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the housing has a housing cover that covers the arrangement of the heat source, the support element and the heat conducting element (Kawayoke: Fig. 3; paragraph [0024] – the image pickup apparatus 1 includes a cover glass 10, an image pickup device 20, a heat transfer member 30, a wiring board 40, a cable 50, and a housing 60 - an image pickup unit including the cover glass 10, the image pickup device 20, the heat transfer member 30, and the wiring board 40 is housed on an inside of the housing 60).  
Regarding claim 8, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first surface has a first surface section and a second surface section, and wherein the first surface section is angled relative to the second surface section (Kawayoke: Fig. 3 – base and side faces).  
Regarding claim 9, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the heat barrier element comprises one of the materials selected from the group consisting of plastic, stainless steel, and titanium (Kawayoke: paragraph [0024] – the image pickup apparatus 1 includes a cover glass 10, an image pickup device 20, a heat transfer member 30, a wiring board 40, a cable 50, and a housing 60 - an image pickup unit including the cover glass 10, the image pickup device 20, the heat transfer member 30, and the wiring board 40 is housed on an inside of the housing 60 – note that, as shown in Fig. 2 and the like, resin 62 is filled in the inside of the housing 60 – however, the resin 62 is not shown in Fig. 1 and the like).  
Regarding claim 10, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the heat conducting element comprises one of the materials selected from the group consisting of aluminum, aluminum alloy, copper, and copper alloy (Kawayoke: paragraph [0038] – the heat transfer member 30 is a thin plate made of a metal material having high thermal conductivity and elasticity such as stainless steel, copper, phosphor bronze, or a copper alloy – as shown in Fig. 3, the bending section 30V is bent and plastically deformed before being housed in the inside of the housing 60) .  
Regarding claim 15, Kawayoke discloses a cooling device for a scope, comprising: a housing separating an interior environment from an exterior environment (Figs. 2 and 3); a heat isolation standoff attached to the housing and extending into the interior environment of the housing, the heat isolation standoff having a first thermal conductivity (Figs. 2, 3, and 13; paragraph [0024] - the image pickup apparatus 1 includes a cover glass 10, an image pickup device 20, a heat transfer member 30, a wiring board 40, a cable 50, and a housing 60 - an image pickup unit including the cover glass 10, the image pickup device 20, the heat transfer member 30, and the wiring board 40 is housed on an inside of the housing 60); a support bracket attached to the heat isolation standoff in the interior environment of the housing, the support bracket comprising a first surface that is separated a distance from an inside wall of the housing providing a gap between the support bracket and the inside wall of the housing, the support bracket comprising a mount surface that attaches to a heat source of the scope (Figs. 2 and 3; paragraph [0046] – a plurality of image pickup devices 20 including the light receiving sections 21 are formed on a silicon substrate); a heat conducting block having a second thermal conductivity greater than the first thermal conductivity and comprising a first side and a second side, the heat conducting block comprising a second surface disposed on the first side and a third surface disposed on the second side (Figs. 2 and 3), wherein the heat conducting block, when inserted into the gap between the support bracket and the inside wall of the housing, slides along and contacts the first surface of the support bracket while the third surface faces the inside wall of the housing and forms a thermal conductivity path running from the support bracket through the heat conducting block to the housing (Figs. 2 and 3).  
Regarding claim 16, Kawayoke discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the heat conducting block comprises a tapered wedge-shaped portion disposed between the first and second sides (Kawayoke: Figs. 2 and 3).  
Regarding claim 17, Kawayoke discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the heat conducting block inserted into the gap is fastened to the support bracket via a screw fastener, and wherein a compliant washer is disposed between the heat conducting block and the support bracket that distributes a fastening force of the screw fastener across a surface area of at least one of the heat conducting block and the support bracket (Kawayoke: paragraph [0043] – Note that, as a joining member for joining the heat transfer member 30 and the image pickup device 20, it is desirable to use an adhesive made of resin having high thermal conductivity – the thermal conductivity of the joining member is desirably 1 W/(m*K) or more and particularly desirably 15 W/(m*K) or more; paragraph [0044] – as the joining member, low-melting point metal such as solder may be used – by joining the heat transfer member 30 and the image pickup device 20 using metal having higher thermal conductivity compared with the resin, it is possible to more efficiently transfer heat – when a conductive material such as a metal material is used for joining, it goes without saying that it is necessary to prevent contact with an electric connection section; the fastener can be a metal material, which includes screws and washers).  
Regarding claim 18, Kawayoke discloses a scope cooling system, comprising: a housing separating an interior environment from an exterior environment (Figs. 2 and 3); a heat isolation standoff attached to the housing and extending into the interior environment of the housing, the heat isolation standoff having a first thermal conductivity (Figs. 2, 3, and 13; paragraph [0024] - the image pickup apparatus 1 includes a cover glass 10, an image pickup device 20, a heat transfer member 30, a wiring board 40, a cable 50, and a housing 60 - an image pickup unit including the cover glass 10, the image pickup device 20, the heat transfer member 30, and the wiring board 40 is housed on an inside of the housing 60); a support bracket attached to the heat isolation standoff in the interior environment of the housing, the support bracket comprising a first surface that is separated a distance from an inside wall of the housing providing a gap between the support bracket and the inside wall of the housing (Figs. 2 and 3); a heat source attached to a mount surface of the support bracket, wherein the heat source, when supplied with an operating voltage, generates an amount of heat (Figs. 2 and 3; paragraph [0046] – a plurality of image pickup devices 20 including the light receiving sections 21 are formed on a silicon substrate); a heat conducting block having a second thermal conductivity greater than the first thermal conductivity and comprising a first side and a second side (Figs. 2 and 3), the heat conducting block comprising a second surface disposed on the first side and a third surface disposed on the second side, wherein the heat conducting block, when inserted into the gap between the support bracket and the inside wall of the housing, slides along and contacts the first surface of the support bracket while the third surface faces the inside wall of the housing and forms a thermal conductivity path running from the support bracket through the heat conducting block (Figs. 2 and 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawayoke (U.S. Patent Application Publication 2016/0278620) in view of Ohara (U.S. Patent Application Publication 2009/0315986).
Regarding claim 6, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein a cooling element is arranged between the heat conducting element and the housing.  
Referring to the Ohara reference, Ohara discloses a cooling device for a scope, wherein the cooling device comprises: a cooling element is arranged between the heat conducting element and the housing (Ohara: Fig. 6; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included a cooling element is arranged between the heat conducting element and the housing as disclosed by Ohara in the device disclosed by Kawayoke in order to have a cooling element that is highly reliable and durable.
Regarding claim 7, Kawayoke in view of Ohara discloses all of the limitations as previously discussed with respect to claims 1 and 6 including that wherein the cooling element is configured as a Peltier cooler (Ohara: Fig. 6; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Regarding claim 11, Kawayoke discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that the cooling device further comprises a second heat source arranged within the housing in addition to the first heat source.  
Referring to the Ohara reference, Ohara discloses a cooling device for a scope, wherein the cooling device further comprises: a second heat source arranged within the housing in addition to the first heat source (Ohara: Fig. 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included a second heat source arranged within the housing in addition to the first heat source as disclosed by Ohara in the device disclosed by Kawayoke in order for the endoscope to include an illumination apparatus too besides just the image pickup device.
Regarding claim 12, Kawayoke in view of Ohara discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that wherein the second heat source is arranged directly on the housing (Ohara: Figs. 2, 3, and 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Regarding claim 13, Kawayoke in view of Ohara discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that wherein the second heat source is connected to a heat distributor and provides a heat transfer path running from the second heat source to a first location inside the housing that is outside of a heat transfer path running from the second heat source to a second location inside the housing where the second heat source is connected to the housing (Ohara: Figs. 2, 3, and 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0044] – the image pickup element housing tube 22 and the members provided outside the image pickup element housing tube (e.g., the water pipe 23 and the forceps tube 24) are coupled by the heat dissipation member 32 in a manner that enables heat exchange; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Regarding claim 14, Kawayoke in view of Ohara discloses all of the limitations as previously discussed with respect to claims 1, 11, and 13 including that wherein the heat distributor comprises a holder on which a heat pipe is arranged, and wherein the heat pipe extends along a length of at least one side of the housing (Ohara: Figs. 2, 3, and 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0044] – the image pickup element housing tube 22 and the members provided outside the image pickup element housing tube (e.g., the water pipe 23 and the forceps tube 24) are coupled by the heat dissipation member 32 in a manner that enables heat exchange; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Regarding claim 19, Kawayoke discloses all of the limitations as previously discussed with respect to claim 18, but fails to disclose that the scope system further comprises: a second heat source disposed in the interior environment of the housing, wherein the second heat source, when supplied with a second operating voltage, generates a second amount of heat.  
Referring to the Ohara reference, Ohara discloses a cooling device for a scope, wherein the cooling device further comprises: a second heat source disposed in the interior environment of the housing, wherein the second heat source, when supplied with a second operating voltage, generates a second amount of heat (Ohara: Fig. 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included a second heat source arranged within the housing in addition to the first heat source as disclosed by Ohara in the device disclosed by Kawayoke in order for the endoscope to include an illumination apparatus too besides just the image pickup device.
Regarding claim 20, Kawayoke in view of Ohara discloses all of the limitations as previously discussed with respect to claims 18 and 19 including that the scope system further comprises: a mount bracket attached to the housing in the interior environment at a first location, wherein the mount bracket comprises a recessed area and a mount surface, wherein the second heat source is attached to the mount surface of the mount bracket; a heat pipe disposed at least partially within the recessed area of the mount bracket, the heat pipe extending along a length of at least one wall of the housing at a second location apart from the first location in the interior environment, and wherein the second amount of heat generated by the second heat source is distributed to the housing at the first location via the mount bracket and the second location via the heat pipe (Ohara: Fig. 6; paragraph [0005] – since heat generated in the image pickup element and its surrounding will cause noise in the picked-up image, avoidance of heat and/or cooling is needed – in the end portion of the endoscope, there is a possibility that heat is generated not only by the image pickup element but also by an illumination apparatus etc. – for example, it is expected that the light emission efficiency of an LED will be decreased due to heat generated by the LED itself, and the heat will be transferred to the image pickup element; paragraph [0044] – the image pickup element housing tube 22 and the members provided outside the image pickup element housing tube (e.g., the water pipe 23 and the forceps tube 24) are coupled by the heat dissipation member 32 in a manner that enables heat exchange; paragraph [0050] – the endoscope 40 has a heat transfer member that includes a Peltier device 52; paragraph [0051] – in the endoscope 40 shown in Figs. 5 and 6, the Peltier device 52 – in other words, the Peltier device 52 and the first graphite sheet 51 constitute a heat transfer member that corresponds to the heat transfer member 31 in the first embodiment).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 19, 2022